In a proceeding pursuant to CPLR article 78 to, inter alia, compel the respondent Chancellor to disclose the reasons why the petitioners were denied tenure, the petitioners appeal from a judgment of the Supreme Court, Kings County, dated July 18, 1980, which dismissed the petition. Judgment affirmed, without costs or disbursements. Although the instant proceeding is not barred by the doctrine of res judicata (see Brown v Lockwood, 76 AD2d 721, 740-741) the petition was nevertheless properly dismissed. Under the respondent board of education’s by-laws the Chancellor is not required to inform petitioners as to why they were denied tenure. (By-laws of the Bd. of Educ. of the City School Dist. of City of N.Y., § 5.3.4.) Hopkins, J.P., Damiani, Lazer and Cohalan, JJ., concur.